Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 1 of 18 Page ID #:1440



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10    WILLIAM MORRIS ENDEAVOR                   Case No. 2:19-cv-05465-AB-FFMx
      ENTERTAINMENT, LLC,
11    CREATIVE ARTISTS AGENCY,                  AMENDED ORDER DENYING
      LLC, and UNITED TALENT                    DEFENDANTS’ MOTION TO
12    AGENCY, LLC,                              DISMISS OR, IN THE
                                                ALTERNATIVE, MOTION FOR
13                                              JUDGMENT ON THE PLEADINGS
                                Plaintiffs,
14
      v.
15
16    WRITERS GUILD OF AMERICA,
      WEST, INC. and WRITERS GUILD
17
      OF AMERICA, EAST, INC.,
18
19                              Defendants.

20
21         I. INTRODUCTION

22           Before the Court is Defendants Writers Guild of America, West, Inc. and Writers

23   Guild of America, East, Inc.’s (“Defendants”) motion to dismiss Plaintiffs William

24   Morris Endeavor Entertainment, LLC, Creative Artists Agency, LLC, and United

25   Talent Agency, LLC’s (“Plaintiffs”) First Consolidated Complaint, or, in the

26   alternative, motion for judgment on the pleadings. (Dkt. Nos. 43, 47.) Plaintiffs oppose

27   Defendants’ motion. (Dkt. Nos. 50, 51.) The Court heard oral argument regarding

28   Defendants’ motion on December 6, 2019. For the reasons stated below, the Court
                                               1.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 2 of 18 Page ID #:1441



 1   DENIES Defendants’ motion to dismiss or, in the alternative, motion for judgment on
 2   the pleadings.
 3      II. BACKGROUND
 4          This case concerns an antitrust dispute between “three of the largest Hollywood
 5   talent agencies” and “two labor unions who represent writers in the entertainment
 6   industry.” (Dkt. No. 42, “FCC” ¶ 3.) Plaintiffs, the Hollywood talent agencies, allege
 7   as follows:
 8         Until April 12, 2019, Defendants expressly permitted a practice known as
 9   “packaging,” which refers to a “long-standing practice . . . through which a talent
10   agency presents to a studio one or more of the key creative elements for a production—
11   such as writers, actors, directors, producers, and/or the intellectual property on which
12   the project is based—in exchange for ‘packaging fees.’” Id. ¶¶ 11, 31. Packaging
13   presents numerous benefits because, in part, “[t]he presentation of a ‘package’ may
14   convince the studio that the project is sufficiently compelling to justify the studio’s risk
15   of financing and producing it.” Id. ¶ 31. “Packaging also creates opportunities for
16   writers that they might not receive on their own,” because packages of key creative
17   elements can make it more likely that a writer’s work product is put into production. Id.
18   ¶ 33. In a packaged deal, “[w]riters—and the rest of the packaged talent—do not pay
19   any commission to their agents (customarily 10%).” Id. ¶ 35.
20         Although the agencies’ clients (in this case writers) who are included in the
21   packaged deal do not pay any commission, “[t]he agencies negotiate with studios over
22   the ‘packaging fees’ that studios will pay to the agency(ies) for providing the package.”
23   Id. ¶ 36. For any given show, “Plaintiffs will negotiate directly with the various studios
24   to arrive at a packaging arrangement between the studio and the agency for that show.”
25   Id. ¶ 39. However, “[t]he compensation arrangements for writers and other talent are
26   not included in these packaging deals.” Id. Rather, Plaintiffs “separately negotiate client
27   compensation, and such negotiations are completely independent from the packaging
28   deal.” Id.
                                                2.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 3 of 18 Page ID #:1442



 1           Despite the fact that compensation arrangements for writers are negotiated
 2   separately from the packaging deal, Defendants sought to prohibit packaging fee
 3   arrangements “because all packages create a harmful conflict of interest.” Id. ¶ 45. In
 4   particular, Defendants “contend[] that talent agencies like Plaintiffs will always care
 5   more about their package fees . . . than their clients’ compensation, and thus do not work
 6   to maximize writers’ or showrunners’ pay in a packaged production.” Id.
 7           Plaintiffs contend that this change by Defendants upended a longstanding
 8   industry practice of allowing packaging fees. In particular, from September 22, 1976 to
 9   April 12, 2019, Defendants regulated talent agents through the Artists’ Manager Basic
10   Agreement (“AMBA”). Id. ¶ 25. The AMBA specifically endorsed packaging as a
11   permissible practice for talent agencies, and provided, among other things, “that
12   whenever a talent agency took a package fee, it could not additionally commission the
13   writers who were part of the package.” Id. ¶ 46 .
14           In April 2018, however, Defendants “provided a termination notice under the
15   AMBA.” Id. ¶ 85. From approximately April 2018 to March 2019, Plaintiffs—
16   independently and through the Association of Talent Agents (“ATA”)—attempted to
17   negotiate a new AMBA with Defendants. Id. ¶¶ 85–95. None of these negotiations
18   proved successful. Id. On April 6, 2019, the day on which the AMBA was then-
19   scheduled to expire, representatives from the ATA met with Defendants, during which
20   meeting Defendants agreed to not implement their new Code of Conduct until April 12,
21   2019, to determine if a new AMBA could be negotiated. Id. ¶ 98. Negotiations between
22   the ATA and Defendants from April 6, 2019 and April 12, 2019 again proved futile. Id.
23   ¶ 99.
24           On April 13, 2019, Defendants implemented their new Code of Conduct after
25   receiving authorization from their members through a vote in March 2019. Id. ¶¶ 96,
26   107. The Code of Conduct prohibits Defendants’ members from being represented by
27   an agency that is not franchised by Defendants in accordance with Working Rule 23.
28   Id. ¶ 107. Working Rule 23, in turn, provides that “No writer shall enter into a
                                          3.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 4 of 18 Page ID #:1443



 1   representation agreement whether oral or written, with any agent who has not entered
 2   into an agreement with [Defendants] covering minimum terms and conditions between
 3   agents and their writer clients.” Id. The Code of Conduct further provides:
 4      1. No Agent shall have an ownership or other financial interest in, or shall be owned
 5         by or affiliated with, any entity or individual engaged in the production or
 6         distribution of motion pictures.
 7      2. No Agent shall have an ownership or other financial interest in, or shall be owned
 8         by or affiliated with, any business venture that would create an actual or apparent
 9         conflict of interest with Agent’s representation of a Writer.
10      3. No Agent shall derive any revenue of other benefit from a Writer’s involvement
11         in or employment on a motion picture project, other than a percentage
12         commission based on the Writer’s compensation or fee
13      4. No Agent shall accept any money or thing of value from the employer of a Writer.
14         Id. ¶ 108. In sum, this new Code of Conduct prohibits Defendants’ members from
15   being represented by any agent or agencies that (1) receive(s) packaging fees or (2) has
16   (have) an ownership or other financial interest in the production companies. Defendants
17   threatened their members with severe discipline for violating the new Code of Conduct,
18   including threats of expelling them from the union, imposing significant monetary fines,
19   and taking away their healthcare. Id. ¶¶ 7, 115. Within less than two weeks of
20   implementing its new Code of Conduct, Defendants “publicly declared that over 7,000
21   of its members—including showrunners and television and feature film writers—had
22   fired their agents.” Id. ¶ 110. Defendants additionally stated that “at least 70 talent
23   agencies have signed the Code of Conduct.” Id. ¶ 131.
24         The Code of Conduct, by its own terms, limits its application “to the Agent’s
25   representation of Writers with respect to the option and sale of literary material or the
26   rendition of writing services in a field of work covered by [Defendant’s Collective
27   Bargaining Agreement].” (Dkt. No. 42-1 “Ex. A” at 2.) Defendant’s Collective
28   Bargaining Agreement, the Theatrical and Television Basic Agreement (“MBA”),
                                          4.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 5 of 18 Page ID #:1444



 1   effective from May 2, 2017 through May 1, 2020, states that it does not cover “the
 2   employment of Producers, Directors, Story Supervisors, Composers, Lyricists, or other
 3   persons employed in a bona fide non-writing capacity[.]” (Dkt. No. 43-2 at 21.)
 4         Despite this limited application of the Code of Conduct, Plaintiffs allege that
 5   Defendants have coerced or attempted to coerce non-labor parties to join their “boycott”
 6   of talent agencies that do not comply with the Code of Conduct. FCC ¶¶ 118–30, 135–
 7   48. In addition to the 70 talent agencies that have already signed the Code of Conduct,
 8   Id. ¶ 131, Defendants have instructed showrunners to fire their agents, even when an
 9   agent represents a showrunner for the purposes of producing only. Id. ¶ 130. According
10   to Plaintiffs, showrunners function as “the effective ‘CEO’ of a television series.” Id.
11   ¶ 118. Showrunners’ job duties may include “some writing and/or story services for a
12   series,” but showrunners “also perform extensive services as non-unionized producers.”
13   Id. The MBA recognizes “that when a showrunner is acting in his or her capacity as a
14   producer (but not as a writer), he or she is performing services ‘in other capacities which
15   are not subject to the [MBA].’” Id. ¶ 126. Despite this recognition, Defendants prohibit
16   showrunners from hiring agents that have not signed the Code of Conduct “[b]ecause
17   [their] writer and producer functions are inextricably linked.” Id. ¶ 130.
18         In addition to requiring showrunners to fire their agents who have not signed the
19   Code of Conduct, Defendants also threatened the Alliance of Motion Picture and
20   Television Producers, Inc. (“AMPTP”) and its members with litigation if AMPTP did
21   not agree to modify the MBA. Id. ¶ 136. Defendants sought to add a clause to the MBA
22   “that would prohibit AMPTP members from doing business with any talent agency that
23   fails to agree to [Defendants’] Code of Conduct.” Id. Defendants threatened AMPTP
24   and its members that it would bring a lawsuit alleging that packaging was criminal
25   behavior if AMPTP did not agree to modify the MBA. Id. ¶ 140. AMPTB rejected
26   Defendants’ request to modify the MBA on March 25, 2019. Id. ¶ 142.
27         Plaintiffs further allege that Defendants have “[sought] to induce unlicensed
28   Hollywood managers and lawyers to join the boycott by taking over representation of
                                           5.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 6 of 18 Page ID #:1445



 1   [Defendant’s] writer-members in their negotiations.” Id. ¶ 144. In particular, on March
 2   20, 2019, Defendants sent a letter to managers and lawyers who represent Defendants’
 3   members, asserting that Defendants “could temporarily authorize unlicensed managers
 4   and lawyers” to act as agents on Defendants’ members behalf. Id. ¶ 145. Defendants
 5   also told these unlicensed managers and lawyers that Defendants can protect them from
 6   liability under state law licensing requirements. Id. ¶ 146. Defendant Writers Guild of
 7   America, West, Inc.’s Executive Director David Young wrote to Defendants’ members
 8   on April 16, 2019, and stated that Defendants will reimburse unlicensed managers or
 9   attorneys for their services as agents, if those managers or attorneys are denied
10   compensation for violating California’s Talent Agency Act. Id. ¶ 147.
11            Plaintiffs allege that Defendants’ intent in enforcing its Code of Conduct is to
12   harm Plaintiffs, not to protect Defendants’ members from conflicts of interest.
13   Defendants’ “self-proclaimed objective” is “to effectuate a ‘power grab’ and ‘conquer’
14   the major talent agencies and restrain trade in commercial markets.’” Id. ¶¶ 13, 148.
15            Based on the above allegations, Plaintiffs each bring a cause of action for
16   unlawful restraint of trade under Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1.
17   Id. ¶¶ 149–90.
18            Plaintiffs Creative Artists Agency, LLC and United Talent Agency, LLC
19   (“LMRA Plaintiffs”) bring a cause of action in the alternative for violation of Section
20   303 of the Labor-Management Relations Act (“LMRA”), 29 U.S.C. § 187. Id. ¶¶ 191–
21   99. The LMRA Plaintiffs allege that Defendants have violated Section 303 by (1)
22   promulgating the Code of Conduct, (2) threatening Defendants’ members with severe
23   discipline for failing to follow the Code of Conduct, and (3) inducing its members,
24   through enforcement of the Code of Conduct, to not do business with studios or
25   production companies that receive packaging fees. Id. ¶¶ 194–97. These actions have
26   caused the LMRA Plaintiffs injury by disrupting their business relationships with
27   content companies, and causing them to lose work, clients, commissions, and fees. Id.
28   ¶ 198.
                                                6.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 7 of 18 Page ID #:1446



 1      III.   LEGAL STANDARDS
 2      1. Motion to dismiss standard
 3          Federal Rule of Civil Procedure 8 requires a plaintiff to present a “short and plain
 4   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
 5   8(a)(2). Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to
 6   dismiss a pleading for “failure to state a claim upon which relief can be granted.” Fed.
 7   R. Civ. P. 12(b)(6).
 8          To defeat a Rule 12(b)(6) motion to dismiss, the complaint must provide enough
 9   factual detail to “give the defendant fair notice of what the. . . claim is and the grounds
10   upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
11   complaint must also be “plausible on its face,” that is, it “must contain sufficient factual
12   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
13   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A plaintiff’s
14   “factual allegations must be enough to raise a right to relief above the speculative level.”
15   Twombly, 550 U.S. at 555. “The plausibility standard is not akin to a ‘probability
16   requirement,’ but it asks for more than a sheer possibility that a defendant has acted
17   unlawfully.” Id. Labels, conclusions, and “a formulaic recitation of the elements of a
18   cause of action will not do.” Twombly, 550 U.S. at 555.
19          A complaint may be dismissed under Rule 12(b)(6) for the lack of a cognizable
20   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.
21   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). When ruling on
22   a Rule 12(b)(6) motion, “a judge must accept as true all of the factual allegations
23   contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). But a court is
24   “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal,
25   556 U.S. at 678 (2009) (internal quotation marks omitted).
26          The court generally may not consider materials other than facts alleged in the
27   complaint and documents that are made a part of the complaint. Anderson v. Angelone,
28
                                                  7.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 8 of 18 Page ID #:1447



 1   86 F.3d 932, 934 (9th Cir. 1996). However, a court may consider materials if (1) the
 2   authenticity of the materials is not disputed and (2) the plaintiff has alleged the existence
 3   of the materials in the complaint or the complaint “necessarily relies” on the materials.
 4   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (citation omitted). The
 5   court may also take judicial notice of matters of public record outside the pleadings and
 6   consider them for purposes of the motion to dismiss. Mir v. Little Co. of Mary Hosp.,
 7   844 F.2d 646, 649 (9th Cir. 1988); Lee, 250 F.3d at 689-90.
 8
        2. Motion for judgment on the pleadings standard
 9
           “After the pleadings are closed – but early enough to not delay trial – a party may
10
     move for judgment on the pleadings.” Fed. R. Civ. Proc. 12(c). The standard for
11
     assessing a Rule 12(c) motion for judgment on the pleadings is the same as the standard
12
     for a Rule 12(b)(6) motion to dismiss. Enron Oil Trading & Trans. Co. v. Walbrook
13
     Ins. Co., Ltd., 132 F.3d 526, 529 (9th Cir. 1997). To decide a motion for judgment on
14
     the pleadings, a court must accept as true all material allegations in the complaint and
15
     must construe those allegations in the light most favorable to the plaintiff. Pillsbury,
16
     Madison & Sutro v. Lerner, 31 F.3d 924, 928 (9th Cir. 1994). A court should grant a
17
     motion for judgment on the pleadings only when the moving party is entitled to
18
     judgment as a matter of law. Fajardo v. Cty. of Los Angeles, 179 F.3d 698, 699 (9th
19
     Cir. 1999).
20
21      IV.    DISCUSSION

22         1. Plaintiffs’ cause of action under Section 1 of the Sherman Act survives

23         Plaintiffs’ first cause of action is for violation of Section 1 of the Sherman Act,

24   15 U.S.C. § 1. Defendants move to dismiss this cause of action of five grounds: (1)

25   Plaintiffs’ cause of action is barred by the statutory labor exemption, (2) Plaintiffs’

26   cause of action is barred by the non-statutory labor exemption, (3) Plaintiffs have failed

27   to allege that Defendants agreed to unreasonably restrain trade, (4) Plaintiffs have failed

28   to allege that Defendants have a dominant market position, and (5) Plaintiffs have failed
                                                 8.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 9 of 18 Page ID #:1448



 1   to allege that they suffered an antitrust injury. (Dkt. No. 43-1 at 5–20.)
 2         a. Plaintiffs have pleaded sufficient factual allegations to meet their burden
              of showing that the statutory labor exemption does not apply
 3
           First, Defendants argue that Plaintiffs’ first cause of action is barred by the
 4
     statutory labor exemption. Id. at 5–14. The statutory labor exemption to antitrust laws
 5
     is an element of a Section 1 Sherman Act claim, the non-applicability of which must be
 6
     shown by Plaintiff. See USS-POSCO Indus. v. Contra Costa Cty. Bldg. & Constr.
 7
     Trades Council, AFL-CIO, 31 F.3d 800, 805 n.3 (9th Cir. 1994). To establish the non-
 8
     applicability of the statutory labor exemption, Plaintiffs must show either (1) that
 9
     Defendants combined with a non-labor group, or (2) that Defendants did not act in their
10
     legitimate self-interest. Id. at 805, 810. “To constitute a non-labor group for purposes
11
     of the statutory labor exemption . . . the entity in question must operate in the same
12
     market as the plaintiff to a sufficient degree that it would be capable of committing an
13
     antitrust violation against the plaintiff, quite independent of the union’s involvement.”
14
     Id. at 806. “[A] competitor of the plaintiff clearly falls within [the definition of a non-
15
     labor group], as would a supplier or purchaser of the plaintiff’s goods or services.” Id.
16
     “Other entities, though more remote, may nevertheless stand in such a relationship to
17
     the plaintiff that they are deemed to be operating in the same market.” Id. at 807.
18
           Plaintiffs allege that Defendants have combined with several purported non-labor
19
     groups, including (1) other talent agencies, (2) showrunners acting in a producer-only
20
     capacity who are thus exempt from the MBA, and (3) unlicensed lawyers and managers.
21
     FCC ¶ 153. In particular, with respect to showrunners, Plaintiffs allege that Defendants
22
     have coerced showrunners into abiding by the Code of Conduct, prohibiting them from
23
     employing agents or agencies that receive packaging fees, even when the showrunners
24
     seek employment in their producing capacity only. Id. ¶ 130. Plaintiffs also plead
25
     sufficient factual allegations to raise a plausible inference that when showrunners seek
26
     employment in their producing capacity only, their employment does not have a direct
27
     or substantial effect on Defendants members’ wages. Id. ¶¶118–25. Plaintiffs allege that
28
                                                9.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 10 of 18 Page ID #:1449



 1   showrunners function as “CEOs” of television series, id. ¶ 118, that showrunners are
 2   responsible for hiring writing staff and all other critical personnel, id. ¶ 121, that the
 3   “vast bulk” of showrunners’ compensation derives from producing, not writing,
 4   services, id. ¶ 122, and that showrunners function as independent contractors operating
 5   their own businesses, id. ¶ 125. Plaintiffs further allege that when showrunners seek
 6   employment in their producing capacity only, they are not covered by Defendants’
 7   MBA, and that showrunners are purchasers of Plaintiffs’ talent agency services. Id. ¶¶
 8   60, 110, 126, 130. Construing these factual allegations in the light most favorable to
 9   Plaintiffs, as required by both Rule 12(b)(6) and Rule 12(c), these allegations raise a
10   plausible inference that Defendants have combined with a non-labor group in enforcing
11   the Code of Conduct. See USS-POSCO, 31 F.3d at 806 (holding that a purchaser of the
12   plaintiff’s services “clearly falls within” the definition of a non-labor group); see also
13   Adams, Ray and Rosenberg v. William Morris Agency, 411 F. Supp. 403, 409 (C.D. Cal.
14   1976) (noting that the criterion applied in determining whether a group constitutes a
15   labor group is the presence of job or wage competition or some other economic inter-
16   relationship affecting legitimate union interests.) (citing Am. Fed. of Musicians v.
17   Carroll, 391 U.S. 99, 105–06 (1968)).
18         Defendants raise several points in opposition to this conclusion, none of which
19   the Court finds availing at this juncture. First, Defendants argue that Carroll is
20   dispositive in concluding that showrunners are labor groups, because the evidence in
21   Carroll showed that orchestra leaders who perform displace other musicians, thus
22   creating job or wage competition or some other form of economic independence
23   between the two groups. (Dkt. No. 43-1 at 8–9) (citing Carroll, 391 U.S. at 105–06,
24   111, n.11). However, Plaintiffs’ pleadings raise a plausible inference that showrunners
25   acting in solely producer capacities do not displace writers, and that showrunners’
26   compensation for producing services is separate from compensation for writing
27   services. FCC ¶¶ 120–25. Moreover, Defendants argue that the Code of Conduct
28   regulates showrunners only when they are performing writing work governed by the
                                          10.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 11 of 18 Page ID #:1450



 1   MBA. (Dkt. No. 43-1 at 8 n.1.) However, Plaintiffs’ allegations, which the Court must
 2   accept as true at the motion to dismiss stage, show that the Code of Conduct regulates
 3   showrunners even when they seek employment as producers, not writers. FCC ¶¶ 126,
 4   130.
 5          Because Plaintiffs’ factual allegations raise a plausible inference that Defendants
 6   have combined with a nonlabor group in enforcing the Code of Conduct, the Court
 7   concludes that Plaintiffs have met their burden of pleading facts showing that the
 8   statutory labor exemption does not apply to Plaintiffs’ claims.
 9          b. Plaintiffs have pleaded sufficient factual allegations to show that the non-
               statutory labor exemption does not apply
10
            Defendants’ second ground for dismissing Plaintiffs’ Section 1 Sherman Act
11
     claim is that Plaintiffs have failed to show that the non-statutory labor exemption
12
     applies. Under one test adopted by the Ninth Circuit,
13
           the parties to an agreement restraining trade are exempt from antitrust
14         liability only if (1) the restraint primarily affects the parties to the
           agreement and no one else, (2) the agreement concerns wages, hours,
15
           or conditions of employment that are mandatory subjects of collective
16         bargaining and (3) the agreement is produced from bona fide, arm’s-
           length collective bargaining.
17
            Phoenix Elec. Co. v. Nat’l Elec. Contractors Ass’n, 81 F.3d 858, 861 (9th Cir.
18
     1996). As a preliminary matter, Defendants argue that this test is no longer the law of
19
     the Ninth Circuit, relying on California ex rel. Harris v. Safeway, Inc., 651 F.3d 1118,
20
     1129 (9th Cir. 2011) (en banc), which applied a totality-of-the-circumstances approach.
21
     (Dkt. No. 57 at 9.) However, the Court need not—and does not—resolve the issue of
22
     whether Harris overruled the standard set forth in Phoenix Electric, as Defendants have
23
     shown that the non-statutory labor exemption does not apply under either case’s
24
     approach.
25
            First, with respect to the approach adopted in Phoenix Electric, Plaintiffs plead
26
     sufficient factual allegations to show that the Code of Conduct does not primarily affect
27
     the parties to the Code of Conduct and no one else. In particular, Plaintiffs allege that
28
                                               11.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 12 of 18 Page ID #:1451



 1   the Code of Conduct’s packaging restrictions prohibit actors and directors, who are not
 2   Defendants’ members, from benefiting from packaging as well. FCC ¶¶ 10, 58, 84, 166.
 3   Plaintiffs further allege that the Code of Conduct’s packaging restrictions will reduce
 4   the amount of content created overall, resulting in harm to media consumers. Id. ¶¶ 169,
 5   190. Because Plaintiffs’ factual allegations show that the Code of Conduct does not
 6   primarily affect parties to the agreement and no one else, the non-statutory labor
 7   exemption as delineated in Phoenix Electric does not bar Plaintiffs’ Section 1 Sherman
 8   Act claim.
 9         Second, under the totality-of-the-circumstances approach employed in Harris,
10   the Ninth Circuit considered, inter alia, (1) whether the practice under examination is
11   an extensively regulated and carefully circumscribed practice in labor negotiations, (2)
12   whether the practice relates to any core subject matter of collective bargaining, such as
13   wages, hours, or working conditions, and (3) whether the practice operates primarily in
14   the labor market with only tangential effects on the business market. 651 F.3d at 1129–
15   31. Here, Plaintiffs’ factual allegations show that packaging has been affirmatively
16   endorsed by Defendants for more than forty years, and that Defendants have not
17   previously banned packaging fees in their franchising of agents. FCC ¶¶ 45, 46.
18   Plaintiffs further allege that Defendants’ packaging fee ban prohibits all forms of
19   packaging by agents, despite the fact that packaging arrangements are often
20   idiosyncratic in their terms and fees. Id. ¶¶ 43–45, 49–56. And, as noted above,
21   Plaintiffs allege that Defendants’ prohibition of packaging fees has substantial effects
22   on the larger media market, reducing employment for directors and actors, and reducing
23   the overall amount of media content produced. Id. ¶¶ 10, 58, 84, 166, 169, 190.
24   Construing these factual allegations in the light most favorable to Plaintiffs, the
25   pleadings are sufficient to show that (1) the practice of banning packaging fees is not
26   an extensively regulated or carefully circumscribed practice in labor negotiations, and
27   (2) the practice does not operate primarily in the labor market with only tangential
28   effects on the business market. Because the totality of the circumstances does not show
                                              12.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 13 of 18 Page ID #:1452



 1   that Defendants’ Code of Conduct fits within the non-statutory labor exemption, that
 2   exemption as delineated in Harris similarly does not bar Plaintiffs’’ Section 1 Sherman
 3   Act claim.
 4         In sum, Plaintiffs’ First Consolidated Complaint pleads sufficient factual
 5   allegations to show that neither the statutory labor exemption nor the non-statutory labor
 6   exemption bars Plaintiffs’ Section 1 Sherman Act claim.
 7         c. Plaintiffs allege that Defendants agreed to unreasonably restrain trade
 8         Defendants argue “separately and independently” that Plaintiffs’ Section 1
 9   Sherman Act claim should be denied for failure to state a valid antitrust claim. (Dkt.
10   No. 43-1 at 16–20.) Defendants’ first argument in this respect is that Plaintiffs have not
11   plausibly alleged an agreement, conspiracy, or combination between multiple entities
12   that unreasonably restrains trade. Id. at 16–18. Defendants further argue that the Code
13   of Conduct is an associational standard that, at best, incidentally restrains trade. Id. at
14   17.
15         First, “[t]he Supreme Court generally has treated as per se illegal joint efforts by
16   firms to disadvantage a competitor by persuading customers to deny that competitor
17   relationships the competitor needs in the competitive struggle.” Paladin Assocs., Inc. v.
18   Montana Power Co., 328 F.3d 1145, 1154–55 (9th Cir. 2003) (collecting authorities).
19   In these cases, however, “the practices generally were not justified by plausible
20   arguments that the practices enhanced overall efficiency and made markets more
21   competitive.” Id. at 1155. Here, accepting Plaintiffs’ allegations as true, Plaintiffs have
22   shown that the Code of Conduct does not enhance overall efficiency or make markets
23   more competitive. In particular, Plaintiffs allege that packaging presents numerous
24   economic benefits to writers and other members of the entertainment industry by
25   encouraging greater content production. FCC ¶¶ 31, 33–35. Plaintiffs further allege that
26   packaging leads to greater employment opportunities for writers, directors, and actors
27   who otherwise would not be employed by studios or production companies. Id. ¶ 41,
28   166, 169. And, with respect to Defendants’ argument that prohibiting packaging fees
                                           13.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 14 of 18 Page ID #:1453



 1   reduces conflicts of interest, Plaintiffs allege that packaging fees are negotiated
 2   independently from writers’ compensation, that packaging eliminates the commissions
 3   paid by writers to agents, and that Defendants endorsed packaging as an industry
 4   practice for the past forty years. Id. ¶¶ 39, 46, 49. Because, accepting Plaintiffs’
 5   allegations as true, Defendants have not provided a plausible argument that prohibiting
 6   packaging enhances overall efficiency and makes markets more competitive, the Court
 7   concludes that Plaintiffs have adequately alleged a joint effort to disadvantage Plaintiffs
 8   by persuading writers to deny Plaintiffs relationships the Plaintiffs need in a competitive
 9   struggle.
10          Second, the Court finds unavailing Defendants’ argument that the Code of
11   Conduct is an associational standard that cannot be considered an unreasonable restraint
12   on trade. Assuming for the sake of argument that the Code of Conduct is an
13   organizational quality standard, cases that condemn these standards as unreasonable
14   under the Sherman Act have as a “principal concern . . . the use of standards setting as
15   a predatory device by some competitors to injure others.” DM Research, Inc. v. Coll. of
16   Am. Pathologists, 170 F.3d 53, 57 (1st Cir. 1999). Here, Plaintiffs have alleged that
17   Defendants’ intent in adopting the Code of Conduct was to specifically harm
18   Plaintiffs—to “conquer” or “grab power” from them—rather than to protect its
19   members from conflicts of interest. FCC ¶¶ 11, 13, 25, 89. Plaintiffs have further alleged
20   that packaging presents numerous economic benefits to Defendants’ members, such that
21   a restriction on packaging ultimately harms, rather than benefits, the members in
22   question by reducing their opportunities for employment. Id. ¶¶ 33–34, 37, 42. These
23   allegations, again construed in the light most favorable to Plaintiffs, raise a plausible
24   inference that the Code of Conduct was a predatory device used by Defendants to injure
25   Plaintiffs.
26          Because Plaintiffs’ factual allegations show that Defendants entered a joint effort
27   to disadvantage Plaintiffs by persuading Defendants’ members to deny Plaintiffs
28   business relationships, and that Defendants’ intent was to injure Plaintiffs, Plaintiffs
                                            14.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 15 of 18 Page ID #:1454



 1   have adequately pleaded an agreement, conspiracy, or combination in restraint of trade.
 2         d. Plaintiffs need not plead facts showing that Defendants possess a
              dominant market position
 3
           Defendants’ next ground for dismissing Plaintiffs’ Section 1 Sherman Act claim
 4
     is that Plaintiffs fail to plead facts showing that Defendants possess a dominant market
 5
     position. However, as Plaintiffs correctly state, “[a]s a matter of law, the absence of
 6
     proof of market power does not justify a naked restriction on price or output. To the
 7
     contrary, when there is an agreement not to compete in terms of price or output, ‘no
 8
     elaborate industry analysis is required to demonstrate the anticompetitive character of
 9
     such an agreement.’” Nat’l Coll. Athletic Ass’n v. Bd. of Regents Univ. of Okla., 468
10
     U.S. 85, 109 (1984) (citing Nat’l Soc. of Prof’l. Eng’rs. v. United States, 435 U.S. 679,
11
     692 (1978)). Although proof of a dominant market position is indicative of a per se
12
     illegal boycott, Adaptive Power Solutions, LLC v. Hughes Missile Systems Co., 141
13
     F.3d 947, 950 (9th Cir. 1998), Defendants have failed to show that it a necessary
14
     element of pleading a Section 1 Sherman Act claim in this case.
15
           e. Plaintiffs have adequately pleaded sufficient facts showing an antitrust
16            injury
17         Defendants’ next ground for dismissing Plaintiffs’ Section 1 Sherman Act claim
18   is that Plaintiffs have failed to plead sufficient facts to raise a plausible inference of
19   antitrust injury. “Antitrust injury is made up of four elements: (1) unlawful conduct, (2)
20   causing an injury to the plaintiff, (3) that flows from that which makes the conduct
21   unlawful, and (4) that is of the type the antitrust laws were intended to prevent.” Glen
22   Holly Entm’t, Inc. v. Tektronix, Inc., 343 F.3d 1000, 1008 (9th Cir. 2003) (internal
23   quotation marks omitted). “In addition, we impose a fifth requirement, that the injured
24   party be a participant in the same market as the alleged malefactors.” Id. (internal
25   quotation marks omitted). Defendants argue that Plaintiffs have failed to plead an
26   antitrust injury because they do not plead an injury to competition beyond the impact
27   on Plaintiffs themselves. However, as Plaintiffs correctly state in opposition, their First
28
                                               15.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 16 of 18 Page ID #:1455



 1   Consolidated Complaint alleges that the Code of Conduct stifles competition in the
 2   market for writer-representation services by excluding all talent agencies that decline to
 3   agree to the Code of Conduct, not just Plaintiffs. FCC ¶¶ 6, 131–34, 181–82, 186, 188.
 4   Because Plaintiffs’ allegations show that their injuries stem from the competition-
 5   reducing aspects of Defendants’ Code of Conduct (i.e., they are injured because
 6   Defendants’ Code of Conduct prohibits them and other non-compliant talent agencies
 7   from representing guild writers in the entertainment industry), the Court finds
 8   Defendants’ argument with respect to antitrust injury unavailing.1
 9         For the reasons stated above, Defendants’ motion to dismiss or, in the alternative,
10   motion for judgment on the pleadings as to Plaintiffs’ Section 1 Sherman Act claim is
11   DENIED.
12         2. The LMRA Plaintiffs’ cause of action under Section 303 of the Labor-
              Management Relations Act survives
13
           Defendants also seek to dismiss the LMRA Plaintiffs’ second cause of action in
14
     the alternative: violation of Section 303 of the LMRA.
15
           Section 303 of the LMRA provides a private right of action for any violation of
16
     29 U.S.C. 158(b)(4). 29 U.S.C. § 187. Section 158(b)(4) provides that it shall be an
17
     unfair labor practice for a labor organization or its agents “to threaten, coerce, or restrain
18
     any person engaged in commerce or in an industry affecting commerce, where . . . an
19
     objected thereof is . . . forcing or requiring any person to cease . . . doing business with
20
     any other person.” 29 U.S.C. § 158(b)(4)(B). Defendants allege that the LMRA
21
     Plaintiffs’ Section 303 claim fails because (1) the LMRA Plaintiffs have not alleged any
22
     coercive action against neutral secondary parties and (2) Defendants have not sought to
23
     coerce its members or talent agencies from doing business with anyone else. (Dkt.
24
25
     1
26     Finally, the Court finds unavailing Defendants’ argument that Plaintiffs lack
     standing to bring antitrust claims because they assert claims as indirect purchasers.
27   Rather, the FCC clearly shows that Plaintiffs assert claims as direct sellers of writer-
     representation services, and that Plaintiffs allege injury to their own business because
28   of the Code of Conduct.
                                                16.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 17 of 18 Page ID #:1456



 1   No.43-1 at 21–25.)
 2         First, Plaintiffs are correct that the FCC establishes coercive action against
 3   neutral third parties. In particular, the FCC establishes that the Code of Conduct is
 4   enforced against showrunners who, although Defendants’ members, seek employment
 5   as independent contractors for the purposes of producing only, and employ Defendants’
 6   members. FCC ¶¶ 118–30. The FCC further establishes that when showrunners seek
 7   employment for the purposes of producing only, they are not subject to Plaintiffs’ MBA.
 8   Id. ¶ 129. Plaintiffs are correct to argue that where an individual “is both a union
 9   member and an employing contractor,” Section 158(b)(4) prohibits the union from
10   threatening, coercing, or restraining the union members by means of intra-union
11   disciplinary procedures. See Tennessee Glass Co., 164 NLRB 116, 118–19 (1967).
12   Defendants’ argument that Plaintiffs have failed to allege coercive action against a
13   neutral third party is therefore unavailing.
14         Second, Defendants’ argument that because they have the right to prohibit anyone
15   from representing their members, their enforcement of the Code of Conduct cannot be
16   construed as coercion under Section 158(b)(4) is equally unavailing. Plaintiffs are
17   correct to argue that “[a]ssuming there is a conflict between [the objectives of Section
18   158(b)(4)] and the right of a union to prescribe its own rules with respect to the
19   acquisition and retention of members, this right must yield to the paramount objectives
20   of the secondary boycott provisions of the Act.” East Bay Ctys. Dry Cleaners Ass’n,
21   167 NLRB 45, 51–52 (1967). Succinctly put, “[t]he Union’s attempt to enforce its
22   governing rules should not ‘insulate’ it from liability for violation of the applicable
23   section of the Act.” Id. at 52.
24         Because Defendants’ arguments as to the insufficiency of the LMRA Plaintiffs’
25   cause of action under Section 303 of the LMRA fail, Defendants’ motion to dismiss the
26   LMRA Plaintiffs’ second cause of action is DENIED.
27   //
28   //
                                               17.
Case 2:19-cv-05465-AB-AFM Document 73 Filed 01/08/20 Page 18 of 18 Page ID #:1457



 1      V. CONCLUSION
 2         For the reasons stated above, Defendants’ motion to dismiss or, in the
 3   alternative, motion for judgment on the pleadings is DENIED.
 4   IT IS SO ORDERED.
 5
 6   Dated: January 8, 2020         _______________________________________
 7                                  HONORABLE ANDRÉ BIROTTE JR.
                                    UNITED STATES DISTRICT COURT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             18.
